Case 1:21-cv-03661-JGK Document 16 Filed 07/27/21 Page 1 of 2
Case 1:21-cv-03661-JGK Document 15 Filed 07/27/21 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

U.S. Department of Justice

USDS SDNY

DOCUMENT United States Attorney

ELECTRONICALLY Eur ED Southern District of New York

i 86 Chambers Siree

DOC # Sa New York, New York 10007

DATE FILED: A TL D20A July 27, 2021
VIA ECE | Aa pbicadior fake | ‘ yap
Hon. John G. Koelth is te ¢ Lehi fers
United States District Judge Eb Ak ae by i» wee” . Lf
United States District Court Se of 4, non) & ae a Oiaeet ioe ;
500 Pearl Street aQ Whee Vebin- A aa ee 7

New York, New York 10007 pe af [apse
4 = oe at DL , pyle

Re: Lyons v. United States Gash of BLL migr. Servs., et al., No. 21 Civ. 3661 (IGK)
[o* SCP
Mee G

1/23 fy FB p=

This Office represents the government in the above-referenced mandamus action in which
the plaintiff seeks an order compelling U.S. Citizenship and Immigration Services “USCIS”) to
adjudicate his Petition for Alien Entrepreneur (Form 1-526). The government’s response to the
complaint is currently due on August 2, 2021. 1 write respectfully, with plaintiff's consent, to
request a 60-day stay of the deadlines in this case, until October 1, 2021. |

Dear Judge Koeltl:

The 60-day stay is requested because plaintiff's I-526 petition is based on an investment in
an EB-5 Immigrant Investor Regional Center Program (“Regional Center Program”), and
Congress has not extended the statutory authorization related to the Regional Center Program,
which expired at the end of the day on June 30, 2021. Section 610 of the Departments of
Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1993, Pub.
L. No. 102-395, 106 Stat. 1828 (1992), as amended (“the Regional Center statute”); Div. O, Title
I, Sec. 104 of the Consolidated Appropriations Act, 2021, Pub. L. No. 116-260 (2020). !

The 60-day stay will allow the parties time to monitor whether Congress will renew the
statutory authorization related to the Regional Center Program and to assess the impact of such
reauthorization (or lack thereof) on this litigation. Should Congress renew the statutory
authorization related to the Regional Center Program prior to the expiration of the 60-day stay, the
government will promptly notify the Court.

For the same reasons as discussed above, I respectfully request an adjournment of the initial
pretrial conference, which is currently set for September 14, 2021 at 4:00 p.m., to a date convenient
for the Court after October 1, 2021. This is the g6vernment’s third request for an adjournment of
the conference. The Court granted the government’s previous requests for an adjournment of the
conference on May 21, 2021 and June 29, 2021. See ECF Nos. 12, 14.

 

' The government, with plaintiff's consent, previously requested a 30-day extension of its deadline
to respond to the complaint because Congress had not yet reauthorized the Regional Center
Program, and the Court granted that extension on June 29, 2021. See ECF No. 13, 14.

 
Case 1:21-cv-03661-JGK Document 16 Filed 07/27/21 Page 2 of 2
Case 1:21-cv-03661-JGK Document15 Filed 07/27/21 Page 2 of 2

Page 2

I thank the Court for its consideration of these requests.

cc; Counsel of Record (via ECF)

By:

Respectfully,

AUDREY STRAUSS
United States Attorney

/s/ Rebecca R. Friedman
REBECCA R. FRIEDMAN
Assistant United States Attorney
Telephone: (212) 637-2614
Facsimile: (212) 637-2686
E-mail: rebecca.friedman@usdoj.gov

 
